Exhibit 10.2

Founders RSUs

PENTAIR LTD. 2012 STOCK AND INCENTIVE PLAN

GRANT AGREEMENT–

RESTRICTED STOCK UNITS

[Name of Grantee]:

This grant agreement sets forth the terms and conditions of your “Founders
Restricted Stock Units” and “Additional Restricted Stock Units” as contemplated
by the waiver letter agreement, dated March 27, 2012, that you entered into at
the time the merger agreement among Pentair, Inc., Tyco International Ltd., Tyco
Flow Control International Ltd., Panthro Acquisition Co. and Panthro Merger Sub,
Inc. (the “Merger Agreement”) was signed. The Founders Restricted Stock Units
and Additional Restricted Stock Units are awarded under the Pentair Ltd. 2012
Stock and Incentive Plan (the “Plan”).

Grant Information

Grant Date: October 16, 2012

Number of Founders Restricted Stock Units Granted:                     

Number of Additional Restricted Stock Units Granted:                     

Vesting Schedule: The units vest over the following schedule:

 

  •  

1/2 of the units on the third anniversary of the Closing Date (as defined in the
Merger Agreement)

 

  •  

1/2 of the units on the fourth anniversary of the Closing Date

This grant also includes Dividend Equivalent Units, which are described below.

Terms and Conditions of this Grant

 

  •  

The Restricted Stock Units become “vested” on the vesting dates noted above. The
Shares underlying the Restricted Stock Units will be issued upon vesting. In the
event the vesting date falls on a weekend day or holiday, the Restricted Stock
Units will vest and Shares will be issued on the next trading day.

 

  •  

Each Restricted Stock Unit includes one Dividend Equivalent Unit. A Dividend
Equivalent Unit entitles you to a cash payment equal to the cash dividends
declared on a Share of stock during the vesting period. Payment of the Dividend
Equivalent Units will be made to you in cash as soon as practicable after the
dividend payment date. Dividend Equivalent Units are not eligible for dividend
reinvestment.



--------------------------------------------------------------------------------

  •  

If your employment with the Company terminates (a) by you for Good Reason (as
defined in and subject to the provisions of your Key Executive Employment and
Severance Agreement with the Company as in effect on the date hereof (your
“KEESA”)), (b) in an involuntary termination by the Company without Cause (as
defined in and subject to the provisions of your KEESA) or (c) due to your death
or disability (as defined in and pursuant to the terms of your KEESA) before
your Restricted Stock Units are 100% vested, then a pro rata portion of your
Restricted Stock Units will become vested upon such termination based on the
portion of the full four-year vesting period that has elapsed at the time of
such termination. If your employment with the Company terminates as a result of
your Retirement, death or Disability, then the Plan’s provisions will apply (to
the extent that they provide a better result). Except as provided herein, any
Restricted Stock Units remaining unvested immediately following your termination
of employment will be forfeited.

 

  •  

If the Restricted Stock Units vest upon termination of employment, then the
Shares underlying the Restricted Stock Units that vest will be issued promptly
after your termination. If, however, you are a “specified employee” within the
meaning of Code Section 409A of the Code at the time of your termination, then
the issuance of the Shares for those Restricted Stock Units that vest as a
result of your termination will be delayed for six months following your
termination to the extent needed to comply with Code Section 409A.

 

  •  

The Restricted Stock Units will also vest upon a Change of Control provided you
are still employed with the Company immediately prior to the Change of Control.
The term “Change of Control” as applied to your Restricted Stock Units is
modified to comply with Code Section 409A.

 

  •  

You cannot vote Restricted Stock Units.

 

  •  

You may not sell, assign, transfer, pledge as collateral or otherwise dispose of
your Restricted Stock Units at any time during the vesting period.

Taxation of Award

 

  •  

The Fair Market Value of the Shares that are issued upon vesting of the
Restricted Stock Units and the cash paid in respect of Dividend Equivalent Units
generally will be considered taxable compensation, and may be subject to
withholding taxes.

 

  •  

If you become Retirement eligible while this award is in effect, the value of
your Restricted Stock Units that would be vested if you actually retired will be
subject to Federal Insurance Contributions Act (“FICA”) taxes even if the award
is not yet paid. Normally, such FICA taxes will be withheld at the end of the
calendar year. A similar rule applies upon termination due to Good Reason, Cause
or disability if the issuance of the Shares is subject to the 6-month delay
under Code Section 409A.

 

2



--------------------------------------------------------------------------------

  •  

Please refer to the Frequently Asked Questions (FAQs) for Restricted Stock Units
for information about the methods of payment of your tax withholding
obligations.

General

 

  •  

The grant of this Plan award to you does not limit in any way the right of the
Company to terminate your employment at any time for any reason, nor does it
guarantee you will receive Plan awards in subsequent years.

 

  •  

The vesting of this award may be suspended or delayed as a result of a leave of
absence.

 

  •  

In addition to the terms and conditions contained in this grant agreement, this
award is subject to the provisions of the Plan document and Prospectus as well
as applicable rules and regulations issued under local tax and securities laws
and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.

 

  •  

If the Compensation Committee of the Pentair Ltd. Board of Directors (the
“Committee”) determines that recoupment of incentive compensation paid to you
pursuant to this grant agreement is required under any law or any recoupment
policy of the Company, then your Restricted Stock Units will terminate
immediately on the date of such determination to the extent required by such law
or recoupment policy and the Committee may recoup any such incentive
compensation in accordance with such recoupment policy or as required by law.
The Company shall have the right to offset against any other amounts due from
the Company to you the amount owed by you hereunder.

 

  •  

The Committee may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Committee may also amend or modify
this award, but most changes will require your consent.

 

  •  

As a condition to the grant of this award, you agree (with such agreement being
binding upon your legal representatives, guardians, legatees or beneficiaries)
that this agreement will be interpreted by the Committee and that any
interpretation by the Committee of the terms of this agreement or the Plan, and
any determination made by the Committee under this agreement or the Plan, will
be final, binding and conclusive.

 

  •  

As a key employee of the Company, you may have access to customer lists, trade
secrets and other confidential information of the Company. During your
employment or at any time after your employment ends, you agree not to disclose
or make available to any person or firm confidential information of the Company,
unless such disclosure is required by law. Any actual or threatened violation of
your duty not to divulge confidential information will entitle the Company to
legal and equitable remedies, including preliminary and permanent injunctive
relief and attorney’s fees.

 

  •  

For purposes of this agreement, the word “Company” means Pentair Ltd. or any of
its subsidiaries or any of their business units.

 

3